


INDEMNIFICATION AGREEMENT


THIS AGREEMENT is made effective as of __________________ between JACOBS
ENGINEERING GROUP INC., a Delaware corporation (the "Company"), and
_____________ ("Indemnitee").
R E C I T A L S
A.    The Company is aware that competent and experienced persons have become
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance or indemnification, due to
increased exposure to litigation costs and risks resulting from their service to
such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;
B.    The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;
C.    Plaintiffs often seek damages in such large amounts, and the costs of
litigation may be so enormous (whether or not the case is meritorious), that the
defense and/or settlement of such litigation is often beyond the personal
resources of officers and directors;
D.    The Company believes that it is unfair for its directors and officers to
assume the risk of huge judgments and other expenses which may occur in cases in
which the director or officer received no personal profit and in cases where the
director or officer was not culpable;
E.    The Company recognizes that the issues in controversy in litigation
against a director or officer of a corporation such as the Company or a
subsidiary of the Company are often related to the knowledge, motives and intent
of such director or officer, that she or he is usually the only witness with
knowledge of the essential facts and exculpating circumstances regarding such
matters, and that the long period of time which usually elapses before the trial
or other disposition of such litigation often extends beyond the time that the
director or officer can reasonably recall such matters; and may extend beyond
the normal time for retirement for such director or officer with the result that
she or he, after retirement or in the event of his or her death, his or her
spouse, heirs, executors or administrators, may be faced with limited ability
and undue hardship in maintaining an adequate defense, which may discourage such
a director or officer from serving in that position;
F.    Based upon their experience as business managers, the Board of Directors
of the Company (the "Board") has concluded that, to retain and attract talented
and experienced individuals to serve as officers and directors of the Company
and to encourage such individuals to take the business risks necessary for the
success of the Company, it is necessary for the Company to contractually
indemnify its officers and directors and to assume for itself maximum liability
for expenses and damages in connection with claims against such officers and
directors in connection with their service to the Company, and has further
concluded that the failure to provide such contractual indemnification could
result in great harm to the Company and its stockholders;
G.    Section 145 of the General Corporation Law of Delaware, under which the
Company is organized, ("Section 145") empowers the Company to indemnify its
officers, directors and employees by

1

--------------------------------------------------------------------------------




agreement and to indemnify persons who serve, at the request of the Company, as
the directors, officers and employees of other corporations or enterprises, and
expressly provides that the indemnification provided by Section 145 is not
exclusive;
H.    The Company, after reasonable investigation, believes that the interests
of its stockholders would best be served by a combination of such liability
insurance coverage as the Company may from time to time obtain and the
indemnification by the Company of the directors and officers of the Company and
its subsidiaries;
I.    The Company desires and has requested the Indemnitee to serve or continue
to serve as a director or officer of the Company of one or more of its
subsidiaries free from undue concern for claims for damages arising out of or
related to such services to the Company;
J.    The Company, after reasonable investigation, believes that it is
reasonable, prudent and necessary for the Company contractually to obligate
itself to indemnify, and to advance expenses on behalf of the Indemnitee to the
fullest extent permitted by applicable law, as a supplement to and in
furtherance of Section 15 of the Company's Amended and Restated Certificate of
Incorporation (“Certificate of Incorporation”) and Article VII of the Company's
Amended and Restated Bylaws (“Bylaws”), so that Indemnitee will serve or
continue to serve the Company free from undue concern that Indemnitee will not
be so indemnified and entitled to the advancement of expenses; and
K.    The Indemnitee is willing to serve, or to continue to serve, the Company
and/or such subsidiaries, provided that he or she is furnished the indemnity
provided for herein.
NOW, THEREFORE, in consideration of Indemnitee's continued service after the
date hereof the parties hereto agree as follows:
1.
Certain Definitions.

(a)    Change in Control: shall be deemed to have occurred if (i) any "person"
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the "1934 Act")), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the "beneficial owner" (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, of securities of the Company representing 25% or
more of the total voting power represented by the Company's then outstanding
Voting Securities (as defined below), (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company's stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company (in one transaction or a series of
transactions) of 50% or more of the Company's assets.

2

--------------------------------------------------------------------------------




(b)    Potential Change in Control: shall be deemed to have occurred if (i) the
Company enters into an agreement or arrangement, the consummation of which will
result in the occurrence of a Change in Control; (ii) any person (including the
Company) publicly announces an intention to take or to consider taking actions
which if consummated would constitute a Change in Control; or (iii) the Board
adopts a resolution to the effect that, for purposes of this Agreement a
Potential Change in Control has occurred.
(c)    Reviewing Party: the Company's Non-Employee Directors (as defined by Rule
16b-3 of the 1934 Act) or any other person or body appointed by the Board who is
not a party to the particular proceeding for which Indemnitee is seeking
indemnification.
(d)    Voting Securities: any securities of the Company which vote generally in
the election of directors.
2.
Indemnification

(a)    Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Company) by reason of the fact that Indemnitee is or was a
director, officer or employee of the Company, or is or was serving at the
request of the Company as a director, officer or employee of another
corporation, partnership, joint venture, trust or other enterprise (an
"Affiliate"), against expenses (including attorneys' fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of such action,
suit or proceeding if Indemnitee acted in good faith and in a manner that
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee's conduct was unlawful.
(b)    Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to any threatened, pending or completed action or suit by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that Indemnitee is or was a director, officer, or employee of the Company, or is
or was serving at the request of the Company as a director, officer or employee
of an Affiliate, against expenses (including attorneys' fees) actually and
reasonably incurred by Indemnitee in connection with the defense or settlement
of such action or suit if Indemnitee acted in good faith and in a manner that
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and except that no indemnification shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company unless and only to the extent that the Court of Chancery
of the State of Delaware or the court in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses which the Court of Chancery
of the State of Delaware or such other court shall deem proper.
3.    Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Subsections (a) or (b) of Section 2, or in defense of
any claim, issue or matter therein, Indemnitee shall be indemnified against
expenses (including attorneys' fees) actually and reasonably incurred by
Indemnitee in connection therewith.
4.    Limitation of Actions and Release of Claims. No legal action shall be
brought and no cause of action shall be asserted by or on behalf of the Company
or any Affiliate of the Company against

3

--------------------------------------------------------------------------------




Indemnitee, his or her estate, spouse, heirs, legal representatives or assigns
after the expiration of two years from the date of accrual of such cause of
action, and any claim or cause of action of the Company or its Affiliate shall
be extinguished and deemed released unless asserted by filing of a legal action
within such two (2) year period.
5.    Agreement to Serve. In consideration of the protection afforded by this
Agreement, if Indemnitee is a director of the Company, he or she agrees to serve
at least for the balance of the current term as a director and not to resign
voluntarily during such period without the written consent of a majority of the
Board of Directors. If Indemnitee is an officer of the Company, he or she agrees
to serve in such capacity at least for the balance of the current fiscal year of
the Company and not to resign voluntarily during such period without the written
consent of a majority of the Board of Directors. Following the applicable period
set forth above, Indemnitee agrees to continue to serve in such capacity at the
will of the Company (or under separate agreement, if such agreement exists) so
long as she or he is duly appointed or elected and qualified in accordance with
the applicable provisions of the Bylaws or any subsidiary of the Company or
until such time as he or she tenders his or her resignation in writing. Nothing
contained in this Agreement is intended to create any right to continued
employment of Indemnitee.
6.
Expenses; Indemnification Procedure.

(a)    Advancement of Expenses. The Company shall advance all expenses incurred
by Indemnitee in connection with the investigation, defense, settlement or
appeal of any civil or criminal action, suit or proceeding referenced in Section
2(a) or (b) hereof, including attorneys' fees and fees of expert witnesses,
professional advisors, (e.g. accountants) and private investigators. Indemnitee
hereby undertakes to repay such amounts advanced only if, and to the extent
that, it shall ultimately be determined by a court in a final adjudication from
which there is no further right of appeal that Indemnitee is not entitled to be
indemnified by the Company as authorized hereby. The advances to be made
hereunder shall be paid by the Company to Indemnitee within twenty (20) days
after receipt by the Company of a written statement or statements from the
Indemnitee to the Company requesting such advance or advances from time to time.
(b)    Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to his or her right to be indemnified under this Agreement, give the
Company notice in writing pursuant to Section 23, below, as soon as practicable
of any claim made against Indemnitee for which indemnification will or could be
sought under this Agreement. Notice shall be deemed received on the third
business day after the date postmarked if sent by domestic certified or
registered mail, properly addressed; otherwise notice shall be deemed received
when such notice shall actually be received by the Company. In addition,
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee's power.
(c)    Procedure. Any indemnification and advances provided for in Section 2 and
this Section 6 shall be made no later than forty-five (45) days after receipt of
the written request of Indemnitee, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification, unless a determination is made by the Reviewing
Party that Indemnitee is not entitled to indemnification pursuant to the terms
of this Agreement. If a claim under this Agreement, under any statute, or under
any provision of the Certificate of Incorporation or Bylaws providing for
indemnification, is not paid in full by the Company within forty-five (45) days
after a written request for payment thereof has first been received by the
Company, then Indemnitee may, but need not, at any time within two (2) years
thereafter bring an action against the Company to recover the unpaid amount of
the

4

--------------------------------------------------------------------------------




claim, and, subject to Section 22 of this Agreement, Indemnitee shall also be
entitled to be paid for the expenses (including attorneys' fees) of bringing
such action. It shall be a defense to any such action (other than an action
brought to enforce a claim for expenses incurred in connection with any action,
suit or proceeding in advance of its final disposition) that Indemnitee has not
met the standards of conduct which make it permissible under applicable law for
the Company to indemnify Indemnitee for the amount claimed, but the burden of
proving such defense shall be on the Company, and Indemnitee shall be entitled
to receive interim payments of expenses pursuant to Section 6(a) unless and
until such defense may be finally adjudicated by court order or judgment from
which no further right of appeal exists. It is the parties' intention that, if
the Company contests Indemnitee's right to indemnification, the question of
Indemnitee's right to indemnification shall be for the court to decide, and
neither the failure of the Reviewing Party to have made a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct required by applicable law, nor an
actual determination by the Reviewing Party that Indemnitee has not met such
applicable standard of conduct, shall create a presumption that Indemnitee has
or has not met the applicable standard of conduct.
(d)    Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 6(b) hereof, the Company has directors and officers
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.
(e)    Selection of Counsel. In the event the Company shall be obligated under
Section 6(a) hereof to pay the expenses of any proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, upon the delivery to Indemnitee
of written notice of its election to do so. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
proceeding, provided that (i) Indemnitee shall have the right to employ his or
her counsel in any such proceeding at Indemnitee's expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense or (C) the Company shall not, in fact, have employed counsel to
assume the defense of such proceeding, then the fees and expenses of
Indemnitee's counsel shall be at the expense of the Company.
7.    Establishment of Trust. In the event of a Potential Change in Control, the
Company shall, upon written request by Indemnitee, create a trust for the
benefit of Indemnitee and from time to time upon written request of Indemnitee
shall fund such trust in an amount (the "Trust Fund Amount") which is the lesser
of (i) the total of all sums sufficient to satisfy the expenses (including
attorneys' fees) reasonably anticipated at the time of each such request to be
incurred in connection with investigating, preparing for and defending any
proceeding that is indemnifiable under this Agreement, plus any and all
judgments, fines, penalties and settlement amounts relating to the proceeding
from time to time actually paid or claimed, or reasonably anticipated or
proposed to be paid or (ii) Five Million Dollars ($5,000,000). The Trust Fund
Amount shall be determined by the Reviewing Party. The Company shall maintain
funds in the trust account in the Trust Fund Amount, depositing such additional
amounts as may be appropriate as a result of disbursements from the account or
increases which, from time to time, may occur in the Trust Fund Amount. The
terms of the trust shall provide that upon a Change in Control (i) the

5

--------------------------------------------------------------------------------




trust shall not be revoked or the principal thereof invaded, without the written
consent of the Indemnitee, (ii) the trustee shall advance, within twenty (20)
business days of a request by Indemnitee, expenses to Indemnitee (and Indemnitee
hereby agrees to reimburse the trust under the circumstances under which the
Indemnitee would be required to reimburse the Company under Section 6(a) of this
Agreement), (iii) the trust shall continue to be funded by the Company in
accordance with the finding obligation set forth above, (iv) the trustee shall
promptly pay to Indemnitee all amounts for which Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in such trust shall revert to the Company upon a final determination by
the Reviewing Party or a court of competent jurisdiction, as the case may be,
that the Indemnitee has been fully indemnified under the terms of this
Agreement. The trustee shall be chosen by Indemnitee. Nothing in this Section 7
shall relieve the Company of any of its obligations under this Agreement. All
income earned on the assets held in the trust shall be reported as income by the
Company for federal, state, local and foreign tax purposes.
8.
Additional Indemnification Rights; Nonexclusivity.

(a)    Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify Indemnitee to the broadest and maximum extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Certificate of
Incorporation, the Bylaws or by statute. In the event of any change, after the
date of this Agreement, in any applicable law, statute, or rule which expands
the right of a Delaware corporation to indemnify a member of its board of
directors or an officer, such changes shall be, ipso facto, within the purview
of Indemnitee's rights and Company's obligations under this Agreement. In the
event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify a member of its board of directors
or an officer, such changes, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement shall have no effect on this
Agreement or the parties' rights and obligations hereunder.
(b)    Nonexclusivity. The indemnification and advancement of expenses provided
by this Agreement shall not be deemed exclusive of any rights to which
Indemnitee may be entitled under the Certificate of Incorporation, the Bylaws,
any agreement, any vote of stockholders or disinterested directors, the General
Corporation Law of the State of Delaware, or otherwise, both as to action in
Indemnitee's official capacity and as to action in another capacity while
serving in an indemnified capacity. No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee while serving in an indemnified capacity prior to such
amendment, alteration or repeal. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though he or she may have ceased
to serve in such capacity at the time of any action, suit or other covered
proceeding.
9.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually and reasonably incurred by him
or her in the investigation, defense, appeal or settlement of any civil or
criminal action, suit or proceeding, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such expenses, judgments, fines or penalties to which Indemnitee is entitled.
10.    Plea of Nolo Contendere. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner that Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal

6

--------------------------------------------------------------------------------




action or proceeding, had reasonable cause to believe that Indemnitee's conduct
was unlawful.
11.    Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that
in certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise. For example, the Company and Indemnitee acknowledge
that the Securities and Exchange Commission has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws, and federal legislation prohibits indemnification for certain
ERISA violations. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the SEC to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company's right under public policy to indemnify
Indemnitee.
12.    Directors and Officers Liability Insurance. The Company shall, from time
to time, make the good faith determination whether or not it is practicable for
the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers and directors of the
Company with coverage for losses from wrongful acts, or to ensure the Company's
performance of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
directors and officers liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company's directors, if the
Indemnitee is a director, or of the Company's officers if Indemnitee is not a
director of the Company but is an officer. Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain such insurance if the
Company determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionate to the
amount of coverage provided, or if the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit.
13.    Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company's inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 13. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, the
balance of this Agreement not so invalidated shall be enforceable in accordance
with its terms, and to the fullest extent possible, the provisions of this
Agreement (including each such portion of this Agreement containing any such
provision held to be invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable.
14.    Exceptions. Any other provision herein to the contrary notwithstanding,
without prejudice to any provision of Article VII of the Bylaws, the Company
shall not be obligated pursuant to the terms of this Agreement:


(a)    Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the Delaware General Corporation Law, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Reviewing Party finds it to be appropriate;

7

--------------------------------------------------------------------------------




(b)    Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
the Indemnitee with respect to any proceeding instituted by Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
proceedings was not made in good faith or was frivolous;
(c)    Insured Claims. To indemnify Indemnitee for expenses or liabilities of
any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlements) which have been paid
directly to Indemnitee by an insurance carrier under a policy of directors' and
officers' liability insurance maintained by the Company; and
(d)    Claims Under Section 16(b). To indemnify Indemnitee for any accounting of
profits made from the purchase or sale by such Indemnitee of the Company's
securities within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended or similar provisions of any federal, state or local statutory
law.
15.    Settlement. The Company shall have no obligation to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of any action, suit or
proceeding effected without the Company's prior written consent. The Company
shall not settle any claim in any manner which would impose any fine or any
obligation on Indemnitee without Indemnitee's written consent. Neither the
Company nor Indemnitee shall unreasonably withhold their consent to any proposed
settlement.
16.    Construction of Certain Phrases. For purposes of this Agreement,
references to "other enterprises" shall include employee benefit plans;
references to "fines" shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to "serving at the request
of the Company" shall include any service as a director, officer or employee of
the Company which imposes a duty on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan, Indemnitee shall be deemed to
have acted in a manner "not opposed to the best interests of the Company" as
referred to in this Agreement.
17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
18.    Successors and Assigns. This Agreement shall be (i) binding upon all
successors and assigns of the Company (including any direct or indirect
transferee of all or substantially all of its assets and any direct or indirect
successor by merger or otherwise by operation of law) and (ii) shall be binding
on and inure to the benefit of Indemnitee and Indemnitee's estate, spouse,
heirs, legal representatives and assigns.
19.    Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
20.    Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee serves as a
director, officer, employee or agent of the Company or serves at the request of
the Company as a director, officer, employee or agent of any Affiliate and shall
continue thereafter so long as Indemnitee shall be subject to any possible
proceeding (including any rights of appeal thereto and any proceeding commenced
by Indemnitee pursuant to Section 6 of this

8

--------------------------------------------------------------------------------




Agreement) by reason of Indemnitee's status as a director, officer, employee or
agent of the applicable entity, whether or not Indemnitee is acting in any such
capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement.
21.     Enforcement. The Company and Indemnitee agree that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled. The Company and Indemnitee further agree that Indemnitee shall
be entitled to such specific performance and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bonds or other undertaking in connection
therewith. The Company acknowledges that in the absence of a waiver, a bond or
undertaking may be required of Indemnitee by the Court, and the Company hereby
waives any such requirement of such a bond or undertaking.
22.    Attorneys' Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys' fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including attorneys' fees, incurred by Indemnitee in
defense of such action (including with respect to Indemnitee's counterclaims and
cross-claims made in such action), unless as a part of such action the court
determines that each of Indemnitee's material defenses to such action were made
in bad faith or were frivolous.
23.    Notice. All notice, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee on the date of such receipt, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.
24.    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.
25.    Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

9

--------------------------------------------------------------------------------






ATTEST:


Michael S. Udovic, Secretary
JACOBS ENGINEERING GROUP INC.
By:
        Craig L. Martin
Its: President & Chief Executive Officer
        1111 South Arroyo Parkway
        Pasadena, California 91105
(SEAL)
 
AGREED TO AND ACCEPTED:
 






10